Citation Nr: 0634076	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The appellant had active military service from January 1951 
to October 1952.  The appellant's DD-214 documents that he 
received the Combat Infantry Badge as a result of his service 
during the Korean Conflict.  The veteran also subsequently 
served in the National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In October 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board notes that the Decision Review Officer at the RO 
scheduled the veteran for a new VA examination.  The 
examination was reportedly conducted on December 7, 2005.  
However, the examination report that was printed out under 
that date is actually the report of the examination conducted 
in December 2003.  Thus, remand is necessary to obtain the 
report of the December 7, 2005 VA psychiatric examination, or 
information concerning the status of the examination (i.e. 
pending, 
cancelled for failure to report, etc.) if not conducted.  If 
the examination was conducted but the report is not 
obtainable, a new VA psychiatric examination should be 
scheduled.

Additionally, governing law and regulations provide that the 
veteran must be notified of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  As part of that notice, the RO must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2006).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for dreams and nightmares, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  In light of the above, and because the claim has 
been re-characterized as entitlement to service connection 
for an acquired psychiatric disorder to include PTSD, a new 
VCAA notice should be provided on remand to include 
information regarding the establishment of a disability 
rating and effective date in accordance with Dingess. 

The veteran is hereby advised that he may submit medical 
evidence documenting a current diagnosis of an acquired 
psychiatric disorder, to include PTSD, which is related to 
service.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2006).




In light of the foregoing, the case is remanded for the 
following:

1.  The RO should provide the veteran 
with a VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to the claim for 
service connection for an acquired 
psychiatric disorder to include PTSD.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473.  

2.  The RO should obtain the report of 
the December 7, 2005 VA psychiatric 
examination report, or information as to 
the present status of the examination 
request, and associate it with the claims 
file.  If the examination was conducted 
but the report is not obtainable, a new 
VA psychiatric examination should be 
scheduled.

3.  The RO should thereafter re-
adjudicate the veteran's claim in light 
of the evidence received since the last 
supplemental statement of the case.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

